223 S.W.3d 857 (2007)
In the Interest of Z.H., L.H., M.H., M.H., D.H.
No. ED 88278.
Missouri Court of Appeals, Eastern District, Division Five.
March 27, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Application for Transfer Denied June 26, 2007.
Mary Dames Fox, University City, MO, for appellant.
Christin E. Keele, St. Louis, MO, Guardian Ad Litem.
Gary L. Gardner, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, C.J., KATHIANNE KNAUP CRANE, J., and PATRICIA L. COHEN, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.

ORDER
PER CURIAM.
G.D. (Mother) appeals from the judgment of the Circuit Court of the City of St. Louis in which the court found that the Children's Division was not required to make reasonable efforts to reunify minor children M.H., Z.H., L.H., M.T.H., and D.H. with Mother. Mother contends in her sole point on appeal that the trial court erred in finding the Children's Division was not required to make reasonable efforts at reunification pursuant to Section 211.183.7 RSMo 2000, on the grounds that: (1) Mother subjected Z.H., L.H., and D.H. to a severe act or recurrent acts of physical and emotional abuse; and (2) Mother committed a felony assault that resulted in a serious bodily injury against a child or to another child of the parent. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).